                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

B. THOMAS AND COMPANY,

                         Plaintiff,                                       8:18CV112

           vs.                                                AMENDED ORDER SETTING
                                                                FINAL SCHEDULE FOR
                                                               PROGRESSION OF CASE
UNIVERSAL WARRANTY CORP., and
ALLY INSURANCE HOLDINGS INC.,

                         Defendants.

        This matter is before the Court on the parties’ Unopposed Motion for Extension of Time.
(Filing No. 93.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

        1.      Defendants, Universal Warranty Corp. and Ally Insurance Holdings, Inc., shall file
their reply briefs and related evidentiary materials in connection with Defendants' Motion for
Summary Judgment and Motion in Limine to Exclude Expert Testimony by November 14, 2019.

       2.        Discovery Deadlines:

                 a. Discovery Motions. Discovery motions shall be filed not later than December
                    30, 2019, as to matters which are then ripe for decision; discovery matters
                    arising after that date may be the subject of motions until the deposition
                    deadline. Counsel are reminded of the provisions of NECivR 7.1(i). Motions
                    to compel shall not be filed without first contacting the chambers of the
                    undersigned magistrate judge to set a conference to discuss the parties’ dispute.

        3.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                 a. Nonexpert Witnesses - On or before February 26, 2020: The name, address
                    and telephone number1 of each witness, separately identifying those whom the
                    party expects to present and those whom the party may call if the need arises.




       1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before February 26, 2020: A list of all exhibits it
                   expects to offer by providing a numbered listing and permitting examination of
                   such exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.

        4.      Motions in Limine.

                a. Any other motions in limine shall be filed on or before December 13, 2019.

        5.      The Final Pretrial Conference with the assigned magistrate judge is set for March
25, 2020, at 10:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L. Hruska United
States Courthouse, Omaha, Nebraska. The final pretrial conference shall be attended by lead
counsel for represented parties. Counsel shall complete prior to the pretrial conference, all items
as directed in NECivR 16.2.2 By the time of the pretrial conference, full preparation for trial shall
have been made so that trial may begin immediately thereafter. The pretrial conference will
include a discussion of settlement, and counsel shall be prepared through investigation, discovery
and communication with clients and insurers, if any, to discuss fully the subject of settlement,
including realistic expectations about liability, obstacles to agreement, offers made, and offers
which can be made at the conference. Counsel shall be prepared to make additional offers or
proposals for settlement in behalf of their clients at the pretrial conference, and counsel shall be
prepared to make or opine on recommendations for further negotiations and conferences.

        6.      Mediation and Settlement:

                a. If the parties intend to mediate their dispute, notice of the mediation shall be
                   given to the staff of the assigned magistrate judge's office. The filing of a
                   mediation reference order will terminate pending motions, without prejudice to



telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
        2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                    2
                   refiling. If the mediation is not successful, the moving party may reinstate such
                   a motion by filing a written notice to that effect, and the other parties may
                   respond in accordance with the local rules, regarding the date of the notice as
                   reinstating the response/reply time that remained as of the date the mediation
                   reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a
                  party and/or counsel for one or more of the parties. For purposes of this
                  paragraph, a jury is considered summoned for a trial at noon the business day
                  prior to the designated date of trial.

       7.     A 10-day jury trial is set to commence, at the Court's call, during the week of May
12, 2020, in Omaha, Nebraska, before the Honorable Brian C. Buescher, United States District
Judge. Unless otherwise ordered, jury selection shall be at the commencement of trial.

        8.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 22nd day of October, 2019.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                 3
